


110 HR 5746 IH: Hydrogen Tax Incentives Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5746
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Dent, Mr. Wynn,
			 Mr. Inglis of South Carolina,
			 Ms. DeLauro,
			 Mr. Doyle,
			 Mr. Holden,
			 Mr. Wamp, Mr. Terry, Mr.
			 McNulty, and Mr.
			 Butterfield) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  the infrastructure foundation for the hydrogen economy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hydrogen Tax Incentives Act of
			 2008.
		2.Hydrogen
			 infrastructure and fuel costs
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding at the end the following new
			 section:
				
					30D.Hydrogen
				infrastructure and fuel costs
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of—
							(1)the hydrogen
				infrastructure costs credit determined under subsection (b), and
							(2)the hydrogen fuel
				costs credit determined under subsection (c).
							(b)Hydrogen
				infrastructure costs credit
							(1)In
				generalFor purposes of
				subsection (a), the hydrogen infrastructure costs credit determined under this
				subsection with respect to each eligible hydrogen production and distribution
				facility of the taxpayer is an amount equal to 30 percent of so much of the
				infrastructure costs for the taxable year as does not exceed $200,000 with
				respect to such facility.
							(2)Eligible
				hydrogen production and distribution facilityFor purposes of
				this subsection, the term eligible hydrogen production and distribution
				facility means a hydrogen production and distribution facility which is
				placed in service after December 31, 2007.
							(c)Hydrogen fuel
				costs credit
							(1)In
				generalFor purposes of subsection (a), the hydrogen fuel costs
				credit determined under this subsection with respect to each eligible hydrogen
				device of the taxpayer is an amount equal to the qualified hydrogen expenditure
				amounts with respect to such device.
							(2)Qualified
				hydrogen expenditure amountFor purposes of this
				subsection—
								(A)In
				generalThe term qualified hydrogen expenditure
				amount means, with respect to each eligible hydrogen energy conversion
				device of the taxpayer with a production capacity of not more than 25 kilowatts
				of electricity, the lesser of—
									(i)30
				percent of the amount paid or incurred by the taxpayer during the taxable year
				for hydrogen which is consumed by such device, and
									(ii)$2,000.
									In the
				case of any device which is not owned by the taxpayer at all times during the
				taxable year, the $2,000 amount in clause (ii) shall be reduced by an amount
				which bears the same ratio to $2,000 as the portion of the year which such
				device is not owned by the taxpayer bears to the entire year.(B)Higher
				limitation for devices with more production capacityIn the case
				of any eligible hydrogen energy conversion device with a production capacity
				of—
									(i)more than 25 but
				less than 100 kilowatts of electricity, subparagraph (A) shall be applied by
				substituting $4,000 for $2,000 each place it
				appears, and
									(ii)not less than 100
				kilowatts of electricity, subparagraph (A) shall be applied by substituting
				$6,000 for $2,000 each place it appears.
									(3)Eligible
				hydrogen energy conversion devicesFor purposes of this
				subsection—
								(A)In
				generalThe term eligible hydrogen energy conversion
				device means, with respect to any taxpayer, any hydrogen energy
				conversion device which—
									(i)is
				placed in service after December 31, 2004, and
									(ii)is wholly owned
				by the taxpayer during the taxable year.
									If an
				owner of a device (determined without regard to this subparagraph) provides to
				the primary user of such device a written statement that such user shall be
				treated as the owner of such device for purposes of this section, then such
				user (and not such owner) shall be so treated.(B)Hydrogen energy
				conversion deviceThe term hydrogen energy conversion
				device means—
									(i)any
				electrochemical device which converts hydrogen into electricity, and
									(ii)any combustion
				engine which burns hydrogen as a fuel.
									(d)Reduction in
				basisFor purposes of this
				subtitle, if a credit is allowed under this section for any expenditure with
				respect to any property, the increase in the basis of such property which would
				(but for this paragraph) result from such expenditure shall be reduced by the
				amount of the credit so allowed.
						(e)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to amounts which (but for subsection (g)
				would be allowed as a deduction under section 162 shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
								(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
								(B)the tentative
				minimum tax for the taxable year.
								(f)Denial of double
				benefitThe amount of any
				deduction or other credit allowable under this chapter for any cost taken into
				account in determining the amount of the credit under subsection (a) shall be
				reduced by the amount of such credit attributable to such cost.
						(g)RecaptureThe Secretary shall, by regulations,
				provided for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
						(h)Election not To
				take creditNo credit shall
				be allowed under subsection (a) for any property if the taxpayer elects not to
				have this section apply to such property.
						(i)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this section.
						(j)TerminationThis section shall not apply to any costs
				paid or incurred after the end of the 3-year period beginning on the date of
				the enactment of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (30), by striking the period at the end of paragraph (31)
			 and inserting plus, and by adding at the end the following new
			 paragraph:
					
						(32)the portion of
				the hydrogen infrastructure and fuel credit to which section 30D(e)(1)
				applies.
						.
				(2)Section 55(c)(3)
			 of such Code is amended by inserting 30D(e)(2), after
			 30C(d)(2),.
				(3)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				30D(d).
						.
				(4)Section 6501(m) of such Code is amended by
			 inserting 30D(h), after 30C(e)(5),.
				(5)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
					
						
							Sec. 30D. Hydrogen
				infrastructure and fuel
				costs.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after December 31, 2007,
			 in taxable years ending after such date.
			
